SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1123
TP 14-00596
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF ROY TARBELL, PETITIONER,

                     V                                              ORDER

B. MCAULIFFE, DEPUTY SUPERINTENDENT OF SECURITY,
CAPE VINCENT CORRECTIONAL FACILITY, RESPONDENT.


ROY TARBELL, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Jefferson County [James P.
McClusky, J.], entered December 4, 2013) to review a determination of
respondent. The determination found after a tier II hearing that
petitioner had violated an inmate rule.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:   November 14, 2014                       Frances E. Cafarell
                                                   Clerk of the Court